﻿165.	The history of the United Nations is a mixture of success and disappointment. The arrangements now necessary for accommodating representatives of States in this chamber are a testimony to an undeniable area of achievement. It is success in advancing the processes of political self-determination which has brought us nearer to universal membership, fn this context Guyana is happy to welcome Solomon Islands into our midst.
166.	But, in the area of self-determination, much still remains to be done. The need to eradicate the cancer of apartheid, to defeat the arrogant resistance of the racists in Zimbabwe and Namibia, to restore the national rights of the Palestinians and the people of Western Sahara and East Timor, and to secure the independence of Belize cries out for effective action by the international community. Self-determination remains a primordial and abiding concern. But there are other fundamental issues on which desirable change is no less urgent.
167.	The persistence of underdevelopment over large areas of the globe serves as a sharp reminder of the magnitude and scope of the tasks which confront us. As we- seek to grapple with these problems and to bend our collective will to their solution, Guyana feels particularly pleased that Ambassador Lievano, a distinguished son of Latin America, an eminent scholar and statesman, has been chosen to superintend our deliberations and guide our consultations.
168.	May I take this opportunity to acknowledge how greatly we are in the debt of Ambassador Lazar Mojsov of non-aligned Yugoslavia, who" so ably and graciously presided over our activities, not only during the last regular session of the General Assembly, but also at the three special sessions at which we sought to resolve major issues.
169.	The surge of particular issues which now press upon the international agenda and the keen attention they attract make manifest the increasing universalization of concern and reflect a new perception of the nature of interdependence.
170.	The main objective of international organization remains the same as that determined upon the defeat of fascism and nazism and the establishment of the United Nations. It is the creation of an international order which' advances growth, development and the fulfilment of all the peoples of the planetary community. Such an order must be firmly rooted in equity and justice.
171.	This Organization has never abandoned its quest for that order. However, as each new Member State has brought to our deliberations insight and perspectives which derive from its history and national experience, perceptions of the meaning of justice and equity have been deepened and enriched. It is this constellation of perceptions which now informs the appropriate and necessary measures for the attainment of that objective.
172.	The key essentials of international organization are outlined in our Charter. Foremost among them is the creation of conditions which will facilitate the construction of a secure peace. The attainment of such a regime of peace is premised on the promotion of the principle of self-determination, nationally and individually, and on the expansion of the parameters for increasing international economic and political co-operation. At the heart of the search for that secure peace lies international action which has as its central concern the rights of man.
173.	The Secretary-General has observed in his report on the work of the Organization:
"The United Nations was intended, among other things, to be the guarantor of justice and peace for all nations, and most especially for defenceless or small countries which would otherwise have no recourse in a world dominated exclusively by power politics." [See A/33/1, sect. II.]
Mr. Waldheim, who has served us with such distinction, went on to "say:
"... there are many situations in which military power and political influence are far more significant factors than the principles of justice and the rights of all nations as expressed in the Charter." [Ibid.]
174.	In this respect the views of non-aligned countries consistently articulated over the years and expressed most recently at the Conference of Ministers for Foreign Affairs, held in Belgrade in July of this year, have manifested their enduring validity. Indeed, it has been the special vocation of the non-aligned countries to initiate those ideas and elaborate those programmes which have so greatly facilitated the search of the wider international community for global consensus in accordance with the Charter.
175.	As we ponder the reasons for limited success in fully realizing a universally accepted regime of justice and equity, the conclusion is inescapable that, while justice remains the overriding consideration, its achievement has been frustrated by those who have invested in the maintenance of the status quo, clinging to a belief in the virtue of stability for its own sake.
176.	The real conflict lies between those of us who call for restructuring and fundamental change and others who insist on the absolute validity of arrangements and institutions which, even though embodying important elements of justice, leave out of their consideration those wider aspects on which human growth, development and fulfilment depend. In an inequitable world, change is of the essence in the search for justice.
177.	The extent of our success at this and succeeding Assembly consultations in creating a situation of peace will be measured against the bench-mark of our individual and collective capacity to acknowledge the need for fundamental change and to institute the systematic reordering dieted by that necessity. Nowhere is the need for harmonization of action more clearly demonstrated than in the area of international economic co-operation.
178.	In this field, new perspectives of the meaning of justice and equity have been articulated in the blueprint for the New International Economic Order solemnly proclaimed during the sixth special session of this Assembly [resolutions 3201 (S-VI) and 3202 (S-VI)]. The implementation of that blueprint must continue to be a primary focus of our concern.
179.	During the four years that have elapsed since the promulgation of the principles and the Programme of Action for the establishment of that order, which has such direct relevance to the attainment of full human rights by the majority of mankind, there has been only faltering and uneven progress—and this despite the extensive discussions which have taken place at a large number of international conferences on its various aspects.
180.	As is well known, two negotiating conferences held during 1977 failed to establish the common fund under the Integrated Programme for Commodities  adopted at the fourth session of UNCTAD, the verbal commitment of developed countries to such a fund notwithstanding. It is vitally important, therefore, that the forthcoming conference scheduled to take place in November this year should produce positive results.
181.	Similarly, on the question of debt relief, it is true that the Third (Ministerial) part of the ninth special session of the Trade and Development Board, held in March this year in Geneva, adopted a number of useful guidelines for dealing with specific aspects of the problem [see A/33/15]. Relief has been accorded by some developed countries to the least developed countries, but further measures need to be adopted to include the most seriously affected and other developing countries.
182.	Beyond this, the limited arrangements so far agreed upon in the multilateral trade negotiations, the declining level of official development assistance and the postures which have frustrated the work of the Committee Established under General Assembly Resolution 32/174, also known as the Committee of the Whole clearly demonstrate a lack of political will on the part of some developed countries to accept the desirability of fundamental change in the present international economic order.
183.	Indeed, there is a resistance to structural change in the whole international system. In keeping with this position, some developed countries have sought to emphasize the "basic needs" approach to the problem of underdevelopment. While this approach embodies a commendable humanitarian purpose, it nevertheless, either by design or effect, leaves essentially intact the existing exploitative order which derives from imperialism, the true cause of underdevelopment.
184.	International economic co-operation is in a state of deep crisis. Unless confidence in its future can be sustained by meaningful responses, even those who are now the beneficiaries of the present exploitative order may find their present privileged positions no longer secure.
185.	It is significant that, while the North-South dialogue languishes, advances are being made by the developing countries in promoting economic and technical cooperation among themselves. The results of the recent Conference of Ministers for Foreign Affairs of Non-Aligned Countries held in Belgrade and the United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires, attest to this reality.
186.	In this connexion, my own country, Guyana, as a co-ordinator of the trade, transport and industry sector of the non-aligned Action Programme for Economic Cooperation [Aj33/206, annex II], has sought to promote an effective programme of co-operation among the developing countries in these areas. We remain fully committed to the pursuit of this objective as an integral part of the wider effort to build a new structure of international economic relations.
187.	In the global order that we seek the developed countries, socialist and non-socialist, must assume their full role. We reiterate our conviction that the establishment of the new order will benefit both the developing countries and the developed countries—the market economy no less than the centrally planned economies.
188.	At the midpoint of this debate we have heard proposals by several delegations bearing on the establishment of the new order. Guyana stands ready to examine all these proposals on their merit. But there are other priority tasks. Since we met last year certain trends have emerged that should give us cause for deep reflection.
189.	The limited results of the tenth special session on disarmament fell far short of the expectations of the vast majority of the world's peoples. There were dangerous portents of the rekindling of the embers of the cold war. New dimensions of tension have been added to persisting situations of crisis, notably in southern Africa and the
Middle East, and a particularly disturbing phenomenon has been the open recruitment and spreading use of mercenaries, as in the deplorable situation in Nicaragua.
190.	The search for a settlement of the Middle East situation and the Palestinian question has been long and arduous. Nevertheless, the principles for a comprehensive settlement leading to a just and lasting peace in the area have been clearly enunciated.

191.	In keeping with Security Council resolutions 242(1967) and 338(1973), as well as other relevant United Nations resolutions, Guyana has consistently maintained that a solution should be based on the following three principles: Israeli withdrawal from all Arab lands occupied since 5 June 1967; the restoration of the national rights of all the Palestinian people, including their right to a homeland; and the right of all States in the area to live within mutually recognized boundaries. Any initiative that stands aside from those principles cannot hope to succeed. On the other hand, any initiative informed by them cannot fail to attract the support of the international community.
192.	Guyana has noted the lack of harmony in responses by parties to the conflict to recent developments. The absence of a common favourable reaction among the parties raises doubts in our minds about the potential of these developments to usher in the era of peace which the international community so anxiously seeks.
193.	As we heard so clearly this morning in the address by the President of Cyprus [22nd meeting}, the threat that the continuing, unresolved situation in that country poses to regional stability, and the difficulties of making meaningful progress towards a solution, are underlined by the Secretary-General in his report on the work of the Organization. It is a matter for regret that resolution 3212 (XXIX), unanimously accepted by this Assembly in 1974, remains unimplemented, for that resolution continues to provide the only valid framework for a just solution. The present stalemate quite clearly serves the interests of aggression and occupation. We therefore feel that the urgency of a solution of the Cyprus problem requires fresh initiatives for the implementation of the relevant United Nations resolutions. In this regard, we are of the opinion that the Security Council should consider adopting an appropriate response in the light of the lack of progress towards the solution of the question.
194.	Korea still remains artificially divided in spite of the long-expressed wishes of the Korean people for reunification. This situation constitutes a potential threat to peace in the area. Guyana continues to support the stand of the Korean people in their efforts for the independent and peaceful reunification of their country free from outside interference. We hold the view that the principles set out in the 1972 North-South joint communiqué of 4 July 1972, as well as the programme enunciated by the Democratic People's Republic of Korea towards that end, form an adequate basis for an acceptable solution to the problem of Korea.
195.	In southern Africa racism remains the dominant ethic. In the face of intensified organized violence the oppressed peoples have sharpened their militancy and strengthened their capacity to regain their freedom. But the racists in Pretoria and Salisbury have extended their brutality and aggression beyond the frontiers of the countries they at present usurp. They have stepped up their intimidation of and aggression against neighbouring independent States. The deteriorating situation in southern Africa confirms its gravity as a threat to international peace and security.
196.	Central to the problem of southern Africa lies that bastion of institutionalized racism, South Africa itself. The apartheid regime continues viciously to repress the people of South Africa, denying them their most basic rights-in particular, their fundamental and decisive right to freedom.
197.	The determination of that regime to survive must be countered by correlative action individually and collectively by all members of the international community. The rhetoric of condemnation is not enough. We must complete the isolation of South Africa and apply the necessary pressures in support of the majority of the people of that territory, who so valiantly struggle to end their oppression.
198.	Earlier this year we met in the ninth special session to consider the situation in Namibia and agreed on concrete steps for the termination of the illegal occupation by South Africa of that international Territory. Meanwhile, efforts by the Western countries to bring about a negotiated settlement continued. South Africa's attitude to all these efforts has been characteristically deceptive and defiant.
199.	Reviewing the long record of South Africa's refusal to implement decisions of this Organization one wonders how much longer the United Nations-the Security Council in particular-can desist from adopting the necessary measures to induce its compliance.
200.	The recent Security Council meetings on Namibia represent the latest attempt to advance the cause of freedom and independence for Namibia. If this effort is thwarted by South Africa there will be no alternative to mandatory sanctions under Chapter VII of the Charter. Meanwhile, SWAPO, the legitimate representative of the people of Namibia, and the United Nations Council for Namibia must continue to receive our full and unstinted support.
201.	In Zimbabwe, the Smiths, white and black, cling desperately to diminishing power. Their internal settlement plan, hastily put together, is virtually in tatters. Pressure for liberation by the forces of the Patriotic Front mounts daily, while the prospects for a negotiated settlement are increasingly uncertain.
202.	Now, more than ever, the international community needs to intensify its assistance to the liberation movements in southern Africa, so that justice and freedom may prevail in that troubled region. Guyana, for its part, will continue to provide every possible means of assistance until victory is finally won.
203. In Latin America we witnessed the successful conclusion of negotiations in relation to the Panama Canal.
These developments should promote new dimensions in hemispheric relations.
204.	However, in relation to Belize we must maintain our concern and our vigilance. It is a situation in which the people of that Territory are denied their inalienable right to self-determination and independence, and their territorial integrity is threatened. In reaffirming its support for the people of Belize the international community must continue to explore ways in which it can render practical assistance to enable the people of Belize, in the exercise of their legitimate rights, to advance rapidly towards early and secure independence with their territory intact. The people of Belize are assured of Guyana's unremitting support in their just struggle.
205.	Likewise, Guyana has actively participated in the efforts to achieve a settled order of the oceans. We have done so since the early days of the international sea-bed Committee.  It is therefore with deep concern that we note that unilateral action on deep sea-bed mining is contemplated in certain quarters. Guyana feels that the pursuit of such action would inhibit the processes of consultation and the search for understandings upon which a successful outcome of the final negotiations of the Third United Nations Conference on the Law of the Sea depends. We should neither foreclose by unilateral action nor render more difficult by the pursuit of narrow national interests the achievement of an all-encompassing agreement on the remaining issues regarding the law of the sea.
206.	All the issues I have raised, and others which are on our agenda, are relevant to the fundamental question of human rights, viewed synergistically.
207.	It was essentially this broad vision which informed the Universal Declaration of Human Rights, whose thirtieth anniversary we celebrate this year. Among the significant contributions to that Declaration was the tradition which articulated the importance of the political and civil rights of the individual. The Charter, for its part, insisted on a wider conception of human rights, by, inter alia, providing for the adoption of positive measures for the abolition of poverty and unemployment "to promote social progress and better standards of life in larger freedom".
208.	The Universal Declaration and the International Covenants on Civil and Political Rights and on Economic, Social and Cultural Rights have provided us with textual imperatives. Indeed, through the pooling of experience in the specialized agencies and special conferences, our perceptions have been enriched, and new and important rights have been identified and formulated. Thus, the World Food Conference held in Rome some four years ago solemnly proclaimed in its Universal Declaration on the Eradication of Hunger and Malnutrition:
"Every man, woman and child has the inalienable right to be free from hunger and malnutrition in order to develop fully and maintain their physical and mental
faculties.
209.	From another perspective UNESCO has emphasized the importance of cultural rights as an essential factor for liberation and development. The exercise of those rights underpins programmes of national and collective self- reliance which aim at integrated development utilizing to the full indigenous resources.
210.	Implicit in that approach to human rights is the conviction that the maintenance of structures which thwart life itself constitutes their denial. Inherent in imperialism and its manifestations, these structures buttress an international order based on unequal relations, which in perpetuating patterns of dependency, imposes conditions of underdevelopment, with its concomitants of persistent poverty, hunger and disease, and harms and maims and diminishes at every moment the life-chances of a majority of the world's peoples.
211.	It is in Guyana's view a contradiction that the spiralling war-system which consumes a major share of the world resources—resources which should serve the purposes of life—threatens the most fundamental right of all: the right to life. This culture of violence, involving the harnessing of advanced technology to the development of instruments of mass destruction has spawned practices, including the use of mercenaries, which assault the fabric of human rights. The test, therefore, of a universal commitment to human rights is our capacity to maintain and expand global consensus and to continue the process of the enrichment of the condition of man in terms of the full development of the human personality.











